DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 and 10-12 are allowed.
Response to Amendment
Li et al. (US Pub No. 2016/0086465) and Batra et al. (US Pub No. 2007/0285229) have been added to address the newly added claim limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Pub No. 2016/0086465) and Batra et al. (US Pub No. 2007/0285229).
Regarding claim 18, Li teaches electronic article surveillance system comprising:
an RFID component; and an Electronic Article Surveillance (EAS) security Component coupled to the RFID component and operating in a frequency range of 2-10 MHz or 50-60 kHz (See abstract and [0029]).
Li does not teach a bi-stable display having a visual indicator electrically coupled to the RFID component, wherein the visual indicator can alternate between a first state and a second state, and wherein the display is not powered by a battery or an external power source.

One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Li’s device to include Batra’s display to provide the user the ability to readily analyze tag data. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Regarding claim 19, Li does not teach the visual indicator is activated as a result of a change in voltage in the RFID component.
Batra teaches the visual indicator is activated as a result of a change in voltage in the RFID component (See [0083], [0093], and [0105]).
Regarding claim 20, Li does not teach the first state is a focal conic state and the second state is a planar state.
Batra teaches the first state is a focal conic state and the second state is a planar state (See [0092]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S MCCORMACK/               Primary Examiner, Art Unit 2683